                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                      :
UNITED STATES OF AMERICA,
Plaintiff and Judgment Creditor :

      v.                              :    Criminal No. DKC 17-0196

                                      :
KEVIN MILLER, Defendant and
Judgment Debtor                       :

CAPITAL ONE, N.A. and                 :
FIDELITY INVESTMENTS
Garnishees                            :

                     MEMORANDUM OPINION AND ORDER

      Wayne    Miller,     brother        of   Defendant     Kevin    Miller

(“Defendant”), filed an objection and request for a hearing before

a magistrate judge on March 26, 2019.          (ECF No. 83).   Wayne Miller

indicated that he is Defendant’s power of attorney and objected to

garnishment of the funds in Defendant’s Fidelity and Capital One

accounts because Defendant has “pre-existing court-ordered child

support obligations” for his minor child.           (Id.).     On April 22,

2019, however, Wayne Miller filed a notice of withdrawal as power

of attorney and indicated that the role would be immediately

transferred to Defendant’s former father-in-law, James Barnes

(“Mr. Barnes”).     (ECF No. 87).         Mr. Barnes filed a request for

hearing on May 1, 2019, providing a copy of the updated power of

attorney and repeating Defendant’s garnishment objection.               (ECF

No.   88).    For   the   following   reasons,    the   objection    must   be
supplemented with an order demonstrating Defendant’s child support

obligation.

I.   Background

     Defendant Kevin Miller (“Defendant”) pleaded guilty to one

count of distribution of child pornography in violation of 18

U.S.C. § 2252A(a)(2) on November 3, 2017. (ECF No. 33). Defendant

was sentenced to 120 months of imprisonment and ordered to pay a

fine in the amount of $5,000.00 and restitution in the amount of

$515,641.00 on December 11, 2018.       (ECF No. 71).    Plaintiff United

States   of   America   (“the   government”)   applied    for   writs   of

continuing garnishment to Fidelity Investments and Capital One on

January 17, 2019.   (ECF Nos. 73 & 74).     The clerk issued the writs

on February 6, 2019.    (ECF Nos. 75 & 76).    Defendant’s Capital One

checking account contains a balance of $89,497.27.          (ECF No. 78,

at 3).   Defendant maintains four Fidelity brokerage and retirement

accounts totaling $525,001.92.     (ECF No. 79, at 3).

     Wayne Miller initially filed an objection and request for a

hearing before a magistrate judge on February 5, 2019.          (ECF No.

77, at 2). This case was originally assigned to Judge Roger Titus,

who issued an order returning Wayne Miller’s request for a hearing

because he is not a party to the case.         (ECF No. 77).    On March

26, 2019, after this case was transferred to the undersigned, Wayne

Miller was directed to re-submit his request for a hearing and

provide papers supporting his request. (ECF No. 82). Resubmission

                                    2
of Mr. Miller’s objection was entered on April 9, 2019.                (ECF No.

85).

        Wayne Miller’s objection includes a copy of the agreement

that appointed him as Defendant’s power of attorney on November

11, 2009.      (ECF No. 85-2).       Wayne Miller also provided a copy of

the voluntary separation and property settlement agreement that

Defendant entered into with his former wife, Shana Erin Barnes

Miller, on July 28, 2009.          (ECF No. 85-3).     The agreement states

that the Defendant’s child, Erin Patricia Rose Miller, was born in

2006.    (Id., at 1).      Defendant agreed to pay child support for the

child in the amount of $1,050.00 per month.            (Id., at 3).

II.     Analysis

        The   government    “has   a   statutory    obligation    to    collect

restitution on behalf of [Defendant’s] victims” according to 18

U.S.C. § 3612 and 28 C.F.R. § 0.171.           (ECF No. 86 at 3).     According

to 28 U.S.C. § 3202, Defendant may object to the court’s writs of

garnishment within 20 days after receiving notice of the writs

and, in response, “[t]he court that issued such order shall hold

a hearing on such motion as soon as practicable.”                 Mr. Barnes’

objection is timely because it was originally filed by Wayne Miller

before the court even issued the writs of garnishment.                 (ECF No.

77-1, at 1).

        The   government   asserts     that,   according   to   the    voluntary

separation and property settlement agreement, Defendant “has a

                                        3
remaining child support obligation of approximately $63,000[.]”

(ECF No. 86, at 2).   The government adds that, based on the lack

of a child support order, the federal child support exemption does

not limit its ability to collect the criminal restitution owed by

Defendant. (Id.). In response, Mr. Barnes argues that Defendant’s

“[c]hild [s]upport obligations should take priority over [his]

[c]riminal   restitution   obligation”   and   requests   approximately

$113,000 in child support and “a reasonable amount . . . placed in

the Plan 529 to guarantee the dependent child’s education.”1       (ECF

No. 88, at 3).

     18 U.S.C. § 3613 states that “property exempt from levy for

taxes pursuant to section 6334(a)(1), (2), (3), (4), (5), (6),

(7), (8), (10), and (12) of the Internal Revenue Code of 1986 shall

be exempt from enforcement of the judgement under Federal law[.]”

Relevant here is 26 U.S.C. § 6334 (a)(8), which exempts payment of

restitution “[i]f the taxpayer is required by judgment of a court

of competent jurisdiction, entered prior to the date of levy, to

contribute to the support of his minor children, so much of his

salary, wages, or other income as is necessary to comply with such

judgment.”




     1  Specifically, Mr. Barnes states that Defendant’s child
support obligation requires funds “to support Defendant’s [c]hild
. . . for the next 9 years or 108 months. This totals approximately
$113,000,000.” (ECF No. 88, at 3). Payments of $1,050/month for
108 months equates to a total of $113,400.
                                  4
     The voluntary separation and property settlement agreement

obligates Defendant to pay child support in the amount of $1,050.00

per month.    The agreement makes no mention of Defendant’s payment

for the child’s education.      The child support exemption only

applies when there is an order for child support.       See, e.g.,

United States v. Bird, No. 2:09CR15, 2009 WL 4801374, at *2

(W.D.N.C. Dec. 8, 2009) (“[T]here is no child support order . . .

[thus,] [t]he [c]ourt finds the writ of garnishment is intact and

will not speculate as to whether there is an order for child

support.”).    Although the government states that “[t]he docket

from Miller’s divorce matter indicates that a voluntary separation

agreement was incorporated into Miller’s September 2009 divorce

decree,” the court has not received a copy of the order.   (ECF No.

86, at 3). Thus, Defendant’s objection is incomplete and Defendant

must provide a copy of the purported order adopting Defendant’s

voluntary separation and property settlement agreement.     On the

assumption that Defendant can provide the proper documentation,

Defendant’s objection will be evaluated at a hearing on May 15,

2019 at 2:30 p.m.2




     2 The government also argues that the child support exemption
does not apply to “large sums stored in retirement accounts, such
as the funds stored in [Defendant’s] Fidelity accounts.” (ECF No.
86, at 3-4).    This argument will be addressed at the upcoming
hearing.
                                  5
     Accordingly, it is this 1st day of May, 2019, by the United

States District Court for the District of Maryland, ORDERED that:

     1.     The   objection   must    be   supplemented   with   an   order

demonstrating Defendant’s child support obligation within seven

(7) days;

     2.     A hearing will be held on May 15, 2019, at 2:30 p.m.

before    the   undersigned   in    Greenbelt,   6500   Cherrywood    Lane,

Greenbelt, Maryland, 20770.        The specific courtroom will be noted

at www.mdd.uscourts.gov/calendar/calendar.asp; and

     3.     The Clerk is DIRECTED to transmit a copy of this Order

to counsel of record and to mail a copy to Defendant Kevin Miller,

James Barnes, and the Garnishees.




                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Court




                                      6
